DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 22-24 and 30 are objected to because of the following informalities:  
As to claim 22, the phrase “the partial area” in line 2 of the claim should be changed to “a partial area” since “a partial area” was not previously recited.  Appropriate correction is required.
As to claim 23, the phrase “the current intensity” in line 1 of the claim should be changed to “a current intensity” since “a current intensity” was not previously recited. Appropriate correction is required.
As to claim 24, the phrase “the current intensity” in line 3 of the claim should be changed to “a current intensity” since “a current intensity” was not previously recited. Appropriate correction is required.
As to claim 30, the phrase “the current intensity” in line 3 of the claim should be changed to “a current intensity” since “a current intensity” was not previously recited. Appropriate correction is required.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15-18, 20-27, and 29-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross et al. (US 8761594 B1). 
	As to claim 15, Gross et al. teaches an arrangement that illuminates and records a moving scene (Fig. 12; Abstract: illumination of objects in the field of view of camera; col. 6, line 64-col. 7, line 2: object moves relative to the camera; col. 12, lines 60-63: video or image data received from the camera 1210), comprising:	
 	a light source (1204 in Fig. 12) that illuminates the moving scene (col. 6, line 64-col. 7, line 2: object moves relative to the camera; col. 12, lines 31-35: Each illumination element in illumination array 1204 acts to project light emitted from the light-emitting element to cover region of the overall camera field of view; col. 12, lines 60-63: video or image data received from the camera 1210);
 	a control device that operates the light source (col. 12, lines 55-60: Each light-emitting element in light-emitting element array 1220 may be individually controlled by digital controller 1232), and
 	a camera (1210 in Fig. 12) that records the moving scene (col. 6, line 64-col. 7, line 2: object moves relative to the camera; col. 12, lines 60-63: video or image data received from the camera 1210), wherein
 	the light source comprises a plurality of pixels, each of which is configured to illuminate an area of the moving scene (Abstract: illumination elements; col. 6, line 64-col. 7, line 2: object moves relative to the camera;  col. 12, lines 31-35: Each illumination element in illumination array 1204 acts to project light emitted from the light-emitting element to cover region of the overall camera field of view; col. 12, lines 60-63: video or image data received from the camera 1210),
 	the control device is configured to operate the pixels (Abstract: illumination elements; col. 12, lines 55-60: Each light-emitting element in light-emitting element array 1220 may be individually controlled by digital controller 1232), and

 	As to claim 16, Gross et al.  teaches the arrangement according to claim 15, wherein at least some of the pixels are configured to emit light of mutually different wavelengths (col. 5, lines 2-5: different wavelengths). 	As to claim 17, Gross et al. teaches the arrangement according to claim 15, wherein the light source is configured to illuminate different partial areas of a field of view with light of different illuminance and/or different color coordinates (col. 6, line 54-col. 7, line 2: FIGS. 5A and 5B further illustrate selective scene illumination. The object being tracked moves relative to the camera, the motion is detected by the control component and some illumination elements are deactivated while others are activated to illuminate regions of the field of view into which the object has moved, as shown in FIG. 5B;col. 15, lines 46-60; col. 16, lines 5-19: The darker rectangles in the field of view represent regions corresponding to light-emitting elements in the array which have been activated or have had the power increased to selectively illuminate the detected object). 	As to claim 18, Gross et al.  teaches the arrangement according to claim 15, wherein the light source comprises exactly one semiconductor component comprising exactly one semiconductor chip comprising the plurality of pixels (col. 12, lines 20-35: illumination elements integrated onto a chip). 	As to claim 20, Gross et al. teaches the arrangement according to claim 15, wherein the control device is configured to operate the light source such that a predefinable object in the moving scene is 
records a moving scene (Fig. 12; Abstract: illumination of objects in the field of view of camera; col. 6, 
line 64-col. 7, line 2: object moves relative to the camera; col. 12, lines 60-63: video or image data received from the camera 1210), the arrangement comprising: 	a light source (1204 in Fig. 12) with a plurality of pixels that illuminate the moving scene (col. 6, line 64-col. 7, line 2: object moves relative to the camera; col. 12, lines 31-35: Each illumination element in illumination array 1204 acts to project light emitted from the light-emitting element to cover region of the overall camera field of view; col. 12, lines 60-63: video or image data received from the camera 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 8761594 B1) in view of Siessegger et al. (US 2015/0137701 A1).
 	As to claim 19, Gross et al.  teaches the arrangement according to claim 15, but does not explicitly disclose wherein the light source comprises a semiconductor component comprising a semiconductor chip comprising a portion of the plurality of pixels that emit warm white light during operation and another semiconductor chip comprising a portion of the plurality of pixels that emit cold white light during operation. 	However, Siessegger et al. discloses wherein the light source comprises a semiconductor component comprising a semiconductor chip comprising a portion of the plurality of pixels that emit warm white light during operation ([0006]: LED chains can have one or more identical or different LED chips;[0059]: optoelectronic components designed as light-emitting diodes (LEDs);[0291];[0293]: optoelectronic components of the third group D31-D34 have, for example, optoelectronic components, of which approximately half provide warm white light)and another semiconductor chip comprising a portion of the plurality of pixels that emit cold white light during operation ([0006]: LED chains can have 
  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gross et al. such that the light source comprises a semiconductor component comprising a semiconductor chip comprising a portion of the plurality of pixels that emit warm white light during operation and another semiconductor chip comprising a portion of the plurality of pixels that emit cold white light during operation as taught by Siessegger et al. in order to provide light with varying correlated color temperature.

Claims 28 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 8761594 B1) in view of Shimizu et al. (US 2017/0347073 A1).
 	As to claim 28, Gross et al.  teaches the arrangement according to claim 15, but does not explicitly disclose wherein the control device is configured to operate the light source such that a predefinable image is projected into the moving scene.
 	However, Shimizu et al. teaches wherein the control device is configured to operate the light source such that a predefinable image is projected into the moving scene ([0086]: light projected form image;[0222]: icon displayed in the projected image; [0225]: the user's finger as the operation object may be moved in a state of overlapping a part of the “Light OFF” icon 2002).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gross et al. such that a predefinable image is projected into the moving scene in order to provide an image-projecting function that is  convenient for a user.

 	As to claim 34, Gross et al.  teaches the method according to claim 29, but does not explicitly disclose wherein a predefinable image is projected into the moving scene by the light source.

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gross et al. such that a predefinable image is projected into the moving scene by the light source in order to provide an image-projecting function that is  convenient for a user.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/STACY KHOO/
Primary Examiner, Art Unit 2624